Citation Nr: 1028197	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of sense of smell.

4.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to 
September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which 
denied entitlement to service connection for bilateral hearing 
loss, tinnitus, loss of sense of smell, and a respiratory 
condition (claimed as breathing difficulties).  

When this matter was initially before the Board in April 2008, 
the Board denied service connection for bilateral hearing loss, 
tinnitus, loss of sense of smell, and a respiratory condition.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, in a January 
21, 2010 Judgment, effectuated the Court's December 28, 2009 
Memorandum Decision, setting aside the Board's April 2008 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, 
tinnitus, loss of sense of smell, and a respiratory disability.  

The Court's December 2009 Memorandum Decision notes that in its 
April 2008 decision, the Board failed to address the credibility 
of the Veteran's statement that his tinnitus began in service and 
whether such evidence warranted a medical examination, failed to 
address whether the Veteran's statement that he has bilateral 
hearing loss was credible, and failed to assess whether the low 
threshold for a medical examination had been met for his claimed 
loss of sense of smell and respiratory disability.  

In light of the Court's charitable interpretation of its own 
jurisprudence the Board must remand this claim to the RO so that 
the Veteran can be provided with VA examinations regarding the 
nature and etiology of his claimed bilateral hearing loss, 
tinnitus, loss of sense of smell, and a respiratory condition.  
But see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that if an examination(s) is 
scheduled in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  All necessary testing 
should be conducted.  

As to any bilateral hearing loss disability 
or tinnitus identified, the examiner is to 
provide an opinion as to whether it is at 
least as likely as not that it had its onset 
during, or is otherwise related to, service.  

A complete rationale must be provided for all 
medical opinions expressed.  The examiner is 
to note and discuss the Veteran's service 
treatment records (STRs).  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his claimed loss of sense of 
smell disability.  All necessary testing 
should be conducted.  

As to any loss of sense of smell disability 
identified, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not that it had its onset during, 
or is otherwise related to, service.

A complete rationale must be provided for all 
medical opinions expressed.  The examiner is 
to note and discuss the Veteran's STRs, 
including STRs dated in August and September 
1966 reflecting that the Veteran reported 
seasonal sinusitis.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his claimed respiratory 
condition.  All necessary testing should be 
conducted.  

As to any respiratory condition identified, 
the examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
that it had its onset during, or is otherwise 
related to, service.

A complete rationale must be provided for all 
medical opinions expressed.  The examiner is 
to note and discuss the Veteran's STRs, 
including STRs dated in August and September 
1966 reflecting that the Veteran reported 
seasonal sinusitis.    

The claim folder, including a copy of this 
Remand and the Court's Memorandum Decision 
and Judgment, must be made available to the 
examiner for review in conjunction with the 
examination.

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



